DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 
Double Patenting
Claims 18-21 and 26-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 17-23 and 26-35 of copending Application No. 15/318,767;
claims 20-23, 29, 31-39 and 41 of copending Application No. 15/318,865; 
claims 16-19 and 23-33 of copending Application No. 15/318,874; 
claims 16-31 of copending Application No. 15/318,889; 
claims 18, 21, 24-27, 30-34 and 36-39 of copending Application No. 15/538,057; 
claims 16-18 and 21-32 of copending Application No. 15/543,283; 
claims 16-34 of copending Application No. 16/062,528; 

claims 16-25 and 27-34 of copending Application No. 15/545,107. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-21 and 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-19 of U.S. Patent No. 10,155,918;
claims 1-13 of U.S. Patent No. 10,717,947; 
claims 1-23 of U.S. Patent No. 10,277,548; and
claims 1-18 of U.S. Patent No. 10,351,805.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-21 and 26-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0206587. The reference discloses benefit agent particles comprising a nonionic polysaccharide which may be a functionalized guar (abstract). See molecular weights disclosed at [0053], as well as specific guars at [0243]. Polymer is suitably present at 0.01-5% [0246]. . The particle may encapsulate perfume as a benefit agent. The purpose of the compositions is to deliver the benefit agent to fabric during laundering or to a human body [0001]. Particles comprise 10-85% of benefit agent [0085]. Particles are present in the compositions at 0.001 to 10% [0131]. The fragrance limitations of claim 18 can be met while working within the teachings of the reference. Suitable molecular weights are disclosed at [0053]. End-product compositions may be in any physical form, such as a bar, a paste, a gel or a liquid [0147]. Formulated compositions may include a surfactant, which may be cationic [0151]. For laundry conditioners, dilute products typically contain 2-8% of softening active and concentrates from about 8 to about 50% of softener [0190]. The softener is typically an ester-linked triethanolamine quaternary ammonium compound. See more specific examples of these at [0191]-[0192]. Suitable non-ester quats are disclosed at [0176]. The ratios of clams 30 and 31 can be met while working within the teachings of the reference. Regarding inorganic salts, see [0074]. Regarding pH, addition of buffers is disclosed at [0247], and it is well known in the surfactant art that quaternary esters . 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 18-21, 26-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322.The reference discloses aqueous, preferably concentrated, textile softening compositions comprising a fabric softener active and cationic polymers in the continuous aqueous phase (abstract). The compositions preferably contain diester quaternary ammonium compounds (DEQA) with . 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 18-21, 26-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,062,312 B1.The reference discloses a fabric conditioning concentrate comprising a fabric softening compound mixed with oil and a water-soluble polymeric structurant, as well as a method of manufacturing same [0014]-[0015]. Suitable polymers include guar [0038] or cationic guar [0039]. The amount of polymer depends on the desired concentration of the polymer in the final, diluted product. In the concentrate it is usually 1-10% by weight, and in the product as used it is 0.05-2% by weight [0042]. Perfume is present at 1-10% [0082]. Suitable softeners are disclosed schematically at [0065]-[0068]. Note that the counterion X can be methylsulfate [0065], and the short R groups may be independently of each other methyl or hydroxyethyl. Softener is present in the concentrate at 3-60% by weight and in the dilute product at 0.05-5% by weight [0074]. The ratios of clams 30 and 31 can be met while working within the teachings of the reference. Where both nonionic and cationic guars are disclosed as useful, it would be obvious to use both, in the absence of evidence of unexpected properties. Specific molecular weights are not disclosed, but both the reference [0038] and the specification [0064] disclose the use of galactomannan gums, so this is presumed to meet the limitations of claim 21 in the absence of evidence to the contrary. The pH of the compositions is preferably less than 5 [0091]. A “recipient” . 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant notes that percentage amounts for compositions showing evidence of unexpected results fall within the percentages presently recited. While this is correct, it is not persuasive because the claims must recite those percentage amounts for compositions showing evidence of unexpected results where those results are relied upon as a basis for patentability. For example, applicant has recited compositions containing as little as 0.05% of cationic polysaccharide. This amount is obvious in view of the cited references. Furthermore, it is unlikely that such a small . 
Viewed another way, applicant has evidence of an island of unexpected results within a sea of obviousness. Applicant may be able to patent the island but not arbitrary amounts of the surrounding waters. 
Regarding the differences between the claims of applicant’s other applications and the current claims, this has been addressed above and in previous office actions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761